    Case 2:20-cv-00154-wks-kjd Document 12 Filed 03/05/21 Page 1 of 3
(




                                                         ~
                                                   p
                                                         ,_

                                                                     ,-
                                                                   '.,
(




                                       --+
             __:+-.-,
     ~




                                     \_Q
                                µ:



                                                        ,.
                  0




                                                               C:
                                                 \l'i
                                 L



                                                 C: I
                            C
         0

                        0




                                                        __.,
                                                               0
                                             ())
                  ---




                                             '




                                                        I
                                                   'i
(
Case 2:20-cv-00154-wks-kjd Document 12 Filed 03/05/21 Page 2 of 3




                                                                             )
                                                                             }
                                                                . I
                                                                      \.1\
                 <' ~




                                                                             )
        Case 2:20-cv-00154-wks-kjd Document 12 Filed 03/05/21 Page 3 of 3



--
     ~m-E:if\J.    ~        Comp\~1n\?
     Do-'t-e-J °'"*7;t.)il-e,, ""-s 1 ~\i s a~ do..'\
     o-r t\o...,c'n ~o,;2_/      .
